Citation Nr: 1107395	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-32 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for an eye disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.
 
7.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to December 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from December 2007 and April 2009 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service connection 
for an eye disability, entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, and entitlement 
to service connection for a neck disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left knee disability was last denied 
by the RO in a March 1996 rating decision.

2.  The Veteran appealed the March 1996 rating decision but later 
withdrew his appeal prior to the promulgation of a decision by 
the Board.

3.  Evidence submitted since the last final March 1996 rating 
decision does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.

4.  A low back disability was not shown to have manifested in 
service, and a current low back disability has not been shown to 
be due to the Veteran's period of active service.

5.  Hearing loss was not shown to have manifested in service, and 
there is no evidence of a current hearing loss disability as 
defined by VA regulations.

6.  Tinnitus was not shown to have manifested in service, and 
there is no competent medical evidence or lay report of 
continuity of symptoms that links a current subjective report of 
tinnitus to active service.


CONCLUSIONS OF LAW

1.  The March 1996 RO decision, which denied the Veteran's claim 
for service connection for a left knee disability, is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 
20.1103 (2010).

2.  New and material evidence has not been submitted; the claim 
for service connection for a left knee disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) 
(2010).

3.  A low back disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Hearing loss was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

5.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claims, as well as what parts of that 
information or evidence VA will seek to provide, and what parts 
VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  
VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the 
requirement that VA request that a claimant submit any evidence 
in his or her possession that might substantiate the claim.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (Court) has held that 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify the Veteran of the 
evidence and information that is necessary to reopen the claim 
and notify him of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the Veteran with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

With regard to the Veteran's original service connection claims 
for a low back disability, bilateral hearing loss, and tinnitus, 
the duty to notify was satisfied in a letter sent to the Veteran 
in January 2009, prior to the initial adjudication of the claims.  
This letter informed the Veteran of what evidence was required to 
substantiate these claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Veteran was also 
provided with notice of the information and evidence needed to 
establish a disability rating and an effective date for the 
disabilities on appeal in this letter.  The January 2009 letter 
also contained notice with respect to the information and 
evidence needed to reopen the claim for the left knee disability.  
Notice of the evidence and information necessary to establish 
entitlement to the underlying claim for service connection was 
included.  See Kent, 20 Vet. App. 1 (2006); Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006); Dingess/Hartman, 19 Vet. App. 473.  
The duty to notify has been met.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The RO has obtained the Veteran's 
service records and pertinent VA treatment records.  The Veteran 
does not contend, and the Board is not aware, that there is any 
additional outstanding evidence which is pertinent to the claims.  
The Board acknowledges that the Veteran has not had VA 
examinations with nexus opinions for his disabilities.  The case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a current 
disability (or persistent or recurrent symptoms of a disability), 
(2) evidence establishing an "in-service event, injury or 
disease" which would support incurrence or aggravation or a 
disease manifested in accordance with presumptive service 
connection regulations, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  

In this case, there is no evidence of hearing loss at present or 
in service.  Regarding the Veteran's low back disability, there 
is no indication that it is due to an incident of service.  With 
regard to tinnitus, the Veteran is competent to report current 
tinnitus symptoms, as these are readily capable of lay 
observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, tinnitus was not reported or noted in service, the 
Veteran has not reported a continuity of symptomatology, and 
there is no other medical evidence relating a current complaint 
of tinnitus to service.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Accordingly, it is not necessary to obtain medical 
examinations or medical opinions in order to decide these claims.  
38 C.F.R. § 3.159(c)(4)(i).  With regard to the left knee 
disability, the Board notes that when a claim is one to reopen a 
finally decided claim, VA is not obligated to provide a medical 
examination or obtain a medical opinion until new and material 
evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2010).  The Board finds that the duty to assist has been met.  
Consequently, the Board now turns to the merits of the Veteran's 
claims.  

New and Material Evidence

1.  Left Knee Disability 

The Veteran contends that service connection is warranted for a 
left knee disability.  He had previously filed a service 
connection claim for this disability, and the claim was denied by 
the RO.  He is petitioning to reopen this claim.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on behalf 
of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  
For purposes of the new and material analysis, the credibility of 
the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).

A review of the claims file shows that the Veteran first applied 
for service connection for a left knee disability in November 
1993.  In a May 1994 rating decision, the RO denied service 
connection.  The Veteran was notified of the decision and of his 
appellate rights by way of notice dated that same month.  The 
Veteran did not appeal and the decision became final one year 
later.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  The Veteran attempted to reopen his claim in June 1994.  
A rating decision issued in March 1996 denied the claim on the 
merits on the basis that residuals of a left knee injury had 
neither occurred in nor had been caused by service.  The Veteran 
initially perfected an appeal of that decision but later withdrew 
that appeal in correspondence dated in October 1996.  As a 
result, the March 1996 rating decision became final as of March 
1997.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103. 

The Veteran attempted to reopen his claim most recently in 
October 2008.  In a rating decision issued in April 2009, the RO 
declined to reopen the claim on the basis that new and material 
evidence had not been received.  The Veteran appealed this 
decision.  

The evidence of record at the time of the March 1996 decision 
consisted of service treatment records and VA examination 
reports.  The RO denied the Veteran's claim because a left knee 
disability had neither occurred in nor had been caused by his 
period of active service.  

The evidence added to the record since the March 1996 RO decision 
consists of the Veteran's service personnel records, an October 
1997 VA examination report, and VA treatment records dated from 
May 1985 to September 2006.  The service personnel records 
contain no relevant information regarding the Veteran's left knee 
disability.  The 1997 VA examination report shows a history of 
ligament tear that was incurred while playing softball in 1985.  
Diagnoses of status post left knee ligament tear repair and 
degenerative joint disease are provided.  VA treatment records 
show, in pertinent part, that the Veteran was evaluated for 
occasional left knee pain due to a past history of left knee 
trauma from a softball injury and that the Veteran had a well-
healed scar with history of surgery of the left knee which was 
occasionally still painful.

After reviewing the claims file, the Board finds that new and 
material evidence has not been submitted.  As noted, the reason 
for the prior denial was that the claimed residuals of a left 
knee injury did not occur in service and were not caused by 
service.  Thus, any new and material evidence must relate to this 
fact.  It appears that some of the newly received evidence was 
not considered by the RO in 1996.  However, the evidence does not 
show that the Veteran has current residuals of a left knee injury 
from an incident of service.  Rather the evidence continues to 
show residuals of a left knee injury from a softball injury many 
years after service.  There is no evidence or report of a 
continuity of knee pain symptoms since service.  Therefore, the 
evidence is not material and may not be used to reopen the claim.

Accordingly, the Board finds that evidence submitted in 
connection with the current claim does not constitute new and 
material evidence, and the claim is not reopened.  Since the 
preponderance of the evidence is against the Veteran's claim, the 
"benefit-of-the-doubt" doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. at 55-57 (1990).  

2.  Acquired Psychiatric Disorder 

In a June 2005 decision, the Board denied service connection for 
an acquired psychiatric disorder, to include PTSD.  Board 
decisions are final when issued.  38 C.F.R. § 20.1100 (2010).  
The Veteran attempted to reopen his claim in July 2007.  The 
evidence of record at the time of the last final denial of the 
claim did not include the Veteran's service personnel records.  
In September 2007, during the development of the current claim, 
the RO requested and received the Veteran's service personnel 
file.  

Under VA regulations, if VA receives or associates with the 
claims folder relevant official service department records at any 
time after a decision is issued on a claim that had not been 
associated with the claims folder when VA first decided the 
claim, VA will reconsider the claim without requiring new and 
material evidence.  38 C.F.R. § 3.156(c) (2010).  As the record 
now contains copies of the Veteran's official service department 
personnel records, which were not associated with the claims 
folder when VA first decided the claim, and these are pertinent 
to the claim, the claim of service connection for an acquired 
psychiatric disorder, to include PTSD, will be reconsidered 
without consideration of whether there is new and material 
evidence.  38 C.F.R. § 3.156(c).  The issue of entitlement to 
service connection for an acquired psychiatric condition, to 
include PTSD, is addressed in the remand section.

Service Connection 

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection requires competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Service connection can also be established for a chronic disease, 
including hearing loss, tinnitus, and arthritis, if it is first 
shown to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2010).

Under 38 C.F.R. § 3.385 (2010), for the purposes of applying the 
laws administered by VA, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

The absence of documented hearing loss while in service is not 
fatal to a claim for service connection.  Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  When a Veteran does not meet the 
regulatory requirements for a disability at separation, he can 
still establish service connection by submitting evidence that a 
current disability is causally related to service.  Hensley v. 
Brown, 5 Vet. App. 155, 159-160 (1993).

Competent medical evidence is required when a determinative issue 
involves medical causation or a medical diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran seeks service connection for a low back disability, 
bilateral hearing loss, and tinnitus.  The Veteran has not 
expressed any specific contentions in regards to these issues.

The Veteran's service treatment records do not reveal any 
complaints, diagnoses, or treatment for a low back disability, 
hearing loss, or tinnitus.  There is no objective record of acute 
ear trauma either.  The December 1969 separation examination 
showed no defects of the spine or ears.  The Veteran's hearing 
test showed whispered voice results of 15/15 in each ear.  On the 
Veteran's December 1969 Report of Medical History, he denied any 
problems with his ears or back. 

Post-service medical records consist of VA and private treatment 
records dated from May 1985 to July 2007.  An October 1997 VA 
examination report shows a diagnosis of chronic low back pain and 
paralumbar fibromyositis.  Other medical records show periodic 
treatment for lumbar spondylotic disease and lumbar disc disease.  
At no time has any treating provider related the Veteran's low 
back disability to his period of active service.  The post-
service medical evidence is negative for any complaints, 
treatment, or diagnoses for hearing loss.

Based upon the cumulative evidence, the Board finds that service 
connection is not warranted for the Veteran's low back 
disability, hearing loss, and tinnitus.  As noted, there is no 
evidence of chronic low back, hearing loss, or tinnitus 
disabilities in service.  There also is no evidence of hearing 
loss at any time during the pendency of the claims.    

Regarding the Veteran's claim for service connection for hearing 
loss, the first requirement for any service connection claim is 
evidence of a current disability.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Service treatment records and post-service 
medical records are negative for any diagnoses, treatment, or 
complaints of hearing loss.  Absent evidence of a current 
disability, service connection for bilateral hearing loss must be 
denied.  There is no competent medical evidence of record that 
demonstrates the presence of any hearing loss.  Because no 
hearing loss has been diagnosed in this case, the Board finds 
that service connection for bilateral hearing loss is not 
warranted.
 
With respect to the Veteran's claim for service connection for a 
low back disability, service connection may be granted when all 
the evidence establishes a medical nexus between active service 
and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the Board finds that the evidence does not establish a 
medical nexus between active service and the Veteran's low back 
disability.  Thus, service connection for a low back disability 
is not warranted.  In addition, arthritis (or any other low back 
disability) was not diagnosed within one year of discharge from 
service, so presumptive service connection for a low back 
disability is also not warranted.    

With regards to the Veteran's claim of tinnitus, the Board notes 
that the Veteran is competent to report current tinnitus, as it 
is readily capable of lay observation.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  However, even if the Board were to 
assume that the Veteran currently has tinnitus, the preponderance 
of the evidence is against a nexus between such tinnitus and 
military service.  There is no medical evidence of record 
establishing that tinnitus is related to military service and the 
Veteran has not reported a continuity of symptomatology in this 
case.  See Grottveit, 5 Vet. App. 91 (1993); see also Barr, 21 
Vet. App. 303 (2007).  There also is no indication that the 
Veteran complained of or was treated for tinnitus since his 
separation from service, which is also significant evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000)(The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim).  Thus, the claim for service connection for tinnitus 
fails for lack of a nexus to service.  In addition, because 
tinnitus was not diagnosed within one year of discharge from 
service, and the Veteran has not asserted that he had tinnitus 
within one year after separation from service, presumptive 
service connection is also not warranted for the Veteran's 
tinnitus.  

The Board acknowledges that the Veteran contends that his current 
low back disability and claimed hearing loss are related to his 
active service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker, 10 Vet. App. at 67.  
Therefore, the Veteran can testify to that which he is competent 
to observe, such as diminished hearing or back pain, but he is 
not competent to provide a medical diagnosis for any hearing loss 
or low back disability or to relate any hearing loss or low back 
disability medically to his active service.

The weight of the medical evidence indicates that the Veteran's 
low back disability, claimed hearing loss, and tinnitus were not 
caused by any incident of service.  The Board concludes that the 
low back disability, hearing loss, and tinnitus were not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claims for service connection, the claims 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been submitted; the claim for 
entitlement to service connection for a left knee disability is 
not reopened.

Service connection for a low back disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Additional development is needed prior to further disposition of 
the issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service connection 
for an eye disability, entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, and entitlement 
to service connection for a neck disability.  

Regarding whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an eye 
disability, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that: (1) notifies him or her of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate the 
element or elements needed for service connection that were found 
insufficient in the prior denial on the merits; and (3) provides 
general VCAA notice for the underlying service connection claim.

The VCAA letter sent to the Veteran in March 2009 failed to 
address the need for new and material evidence to reopen the 
claim of service connection for an eye disability.  The Veteran 
was not notified of the information necessary to reopen the 
claim, or of what evidence would be required to substantiate the 
element or elements needed for service connection that were found 
insufficient in the prior final rating decision.  Because VA has 
not satisfied its duty to notify the Veteran of the elements 
necessary to substantiate this claim, it must be remanded for 
such notice.

With respect to the Veteran's claims for service connection for 
an acquired psychiatric disorder and a neck disability, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD.  The Veteran reports that he is a 
combat Veteran.  However, neither the Veteran's DD 214 nor 
service personnel records show that he engaged in combat or 
received any decorations, medals or ribbons indicative of combat.  
According to the Veteran's DD 214, his military occupational 
specialty was a general vehicle repairman.  

In a June 2007 letter, Dr. R. C. R., a private internist, 
reported that since military service the Veteran had suffered 
nightmares of war and similar violent events.  Additional 
symptoms of crying spells, depression, irritability, anxiety, 
forgetfulness, isolation, and explosive reactions were also 
noted.  Dr. R. C. R. stated that it was her medical opinion that 
the emotional condition that the Veteran suffered from was most 
probably posttraumatic stress disorder.  She further stated that 
the Veteran "developed all his emotional symptoms while in 
Vietnam."

In a formal stressor statement submitted in September 2007, the 
Veteran reported that he was continuously attacked during his 
convoy missions and that there were several people wounded and 
killed.  He also stated that on one of these night attacks, over 
30 people died.  He was unable to provide names and dates of 
those killed and/or wounded in action.  On the Veteran's October 
2008 substantive appeal form, he stated that during service he 
transported fuel and supplies to the combat units.  He alleges 
that he received a lot of enemy fire and was involved in many 
different fire fights during these missions.  He stated further 
that his life was constantly in danger and "in the edge" where 
he felt that he could be killed at any moment.  He also noted 
that since his return home after the war, his whole life and 
personality had changed and he suffered from constant panic 
attacks, mood changes, impaired sleep, and could not maintain 
employment.  He reported that his concentration and thoughts were 
also confused.  

Recently, the regulations governing PTSD were amended, effective 
July 13, 2010.  See 75 Fed. Reg. 39843-52 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)).  Specifically, this 
amendment eliminates the requirement for corroborating that the 
claimed in-service stressor occurred if a stressor claimed by a 
Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, provided that the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service.  Id.

This change is effective for all pending claims, such as the 
present claim, currently not yet finally adjudicated by VA.  
Thus, this regulatory change must be considered by the RO, the 
agency of original jurisdiction, prior to any final adjudication 
by the Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran has reported stressors related to his fear of hostile 
military activity while in Vietnam.  However, no VA or VA-
contracted psychiatrist or psychologist has confirmed that the 
claimed stressors are adequate to support a diagnosis of PTSD or 
that the Veteran's symptoms are related to his claimed stressors.  

As it remains unclear to the Board whether the Veteran's PTSD is 
related to his claimed stressors, it is necessary to have a 
medical opinion discussing the relationship between his PTSD and 
service based upon a thorough review of the record, comprehensive 
examination of the Veteran, and adequate rationale.  The Board 
notes that the examiner must consider lay statements regarding 
in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination inadequate where the examiner did not 
comment on Veteran's report of in-service injury and relied on 
lack of evidence in service medical records to provide negative 
opinion).  Therefore, the Board finds that an examination and 
opinion addressing the etiology of the Veteran's disorder is 
necessary in order to fairly decide the merits of the Veteran's 
claim.

The Veteran also has a claim for service connection for a neck 
disability.  Service treatment records indicate that in January 
1966, the Veteran was treated for pain and stiffness of the neck.  
He was diagnosed with possible rheumatism and rule out 
fibrositis.  In a February 1966 treatment record, the Veteran was 
seen for a macular rash on his neck, trunk, and upper arm.  
However, there were no physical examination findings.  A 
diagnosis was not provided and there was no further treatment 
related to this complaint.  Post-service VA treatment records 
show that the Veteran complained of neck pain in February 2003 
and that a CT scan of the Veteran's neck in November 2004 showed 
a left-sided deep lipoma.  

As it remains unclear to the Board whether the Veteran's COPD is 
related to his in-service treatment for upper respiratory 
ailments, it is necessary to have a medical opinion discussing 
the relationship between his COPD and service based upon a 
thorough review of the record, comprehensive examination of the 
Veteran, and adequate rationale.  The Board notes that the 
examiner must consider lay statements regarding in-service 
occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where the examiner did not comment 
on Veteran's report of in-service injury and relied on lack of 
evidence in service medical records to provide negative opinion).  
Therefore, the Board finds that an examination and opinion 
addressing the etiology of the Veteran's disorder is necessary in 
order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a corrective 
VCAA notice letter that advises him of the 
specific reasons his claim for service 
connection for an eye disability was 
previously denied and of what is needed to 
substantiate the missing elements (i.e., 
evidence of a chronic eye disability in 
service, and competent evidence showing a 
nexus link between a current chronic eye 
disorder and military service).

2.  Schedule the Veteran for a VA 
psychiatric examination to be conducted by a 
VA psychiatrist or psychologist.  All 
indicated tests and studies should be 
performed, and all clinical findings should 
be reported in detail.  It is essential that 
the claims file be provided to the 
psychiatrist or psychologist for review in 
conjunction with the examination, together 
with a copy of this remand.  The examination 
report must reflect whether such a review of 
the claims file was made.

The psychiatrist or psychologist should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
better probability) that the Veteran's 
claimed symptoms are adequate to support a 
diagnosis of posttraumatic stress disorder.

If the psychiatrist or psychologist finds 
that the Veteran meets the DSM-IV criteria 
for a diagnosis of PTSD, then he or she 
should state whether it is at least as 
likely as not (a 50 percent or better 
probability) that the Veteran's current 
symptoms are related to his claimed 
stressor(s).  The examiner must consider lay 
statements as to the in-service occurrence 
of an injury and the continuity of 
symptomatology since service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

If the Veteran is found to have any other 
acquired psychiatric disorder besides 
PTSD, the psychiatrist or psychologist 
should provide an opinion with respect to 
each such disorder as to whether there is 
a 50 percent or better probability that 
the disorder is etiologically related to 
the Veteran's active duty.  

Any opinions expressed must be supported 
with by a complete clinical rationale.  If 
the psychiatrist or psychologist finds it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so indicate 
and must explain why.

3.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between any current neck 
disability and his period of active service.  
The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current neck disability is etiologically 
related to any incidents of the Veteran's 
period of active service, including his in-
service treatment for neck ailments in 
January 1966 and February 1966.  The 
examiner must consider lay statements as to 
the in-service occurrence of an injury and 
the continuity of symptomatology since 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  If necessary, the examiner 
should reconcile the opinion with the other 
medical opinions of record.  The rationale 
for any opinions expressed should be 
provided.  It is essential that the claims 
file be provided to the examiner for review 
in conjunction with the examination, 
together with a copy of this remand.  The 
examination report must reflect whether such 
a review of the claims file was made.
   
4.  After all development has been 
completed, readjudicate the appeal in 
light of any additional evidence added to 
the record, as well as the revised 
version of 38 C.F.R. § 3.304(f) 
concerning PTSD claims.  If the benefits 
sought are not fully granted, furnish the 
Veteran with a supplemental statement of 
the case (SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


